UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number _811-02898_ ­­The Value Line U.S. Government Money Market Fund, Inc. (Exact name of registrant as specified in charter) 220 East 42nd Street, New York, N.Y.10017 (Address of principal executive offices) (Zip Code) Mitchell E. Appel (Name and address of agent for service) Registrant’s telephone number, including area code: 212-907-1500 Date of fiscal year end: December 31 Date of reporting period: March 31, 2010 Item I.Schedule of Investments A copy of Schedule of Investments for the period ended 3/31/10 is included with this Form. The Value Line US Government Money Market Fund Schedule of Investments (unaudited) March 31, 2010 Principal Amount Yield† Maturity Date Value U.S. GOVERNMENT AGENCY OBLIGATIONS(77.8%) $ American Express Bank FSB, FDIC Guaranteed (1) % 12/9/11 $ Citigroup Funding, Inc., FDIC Guaranteed (2) 4/30/12 Federal Farm Credit Bank (1) 11/5/10 Federal Farm Credit Bank (1) 1/28/11 Federal Home Loan Mortgage Corporation Discount Notes 4/19/10 Federal Home Loan Mortgage Corporation Discount Notes 5/17/10 Federal National Mortgage Association Discount Notes 5/11/10 Federal National Mortgage Association Discount Notes 6/23/10 Federal National Mortgage Association Discount Notes 7/7/10 Federal National Mortgage Association Discount Notes 7/19/10 Federal National Mortgage Association Discount Notes 8/2/10 Federal National Mortgage Association Discount Notes 12/1/10 Federal National Mortgage Association Discount Notes 12/6/10 Federal National Mortgage Association Discount Notes 12/20/10 Federal National Mortgage Association Discount Notes 12/20/10 General Electric Capital Corp., FDIC Guaranteed (2) 6/8/12 Goldman Sachs Group, Inc. (The) (2) 11/9/11 TOTAL U.S. GOVERNMENT AGENCY OBLIGATIONS (Amortized Cost $100,302,019) CERTIFICATES OF DEPOSIT(9.1%) Ally Bank 8/27/10 American Express Centurion Bank 6/24/10 Bank Of America 6/24/10 Beal Bank 9/1/10 Firstbank OfPR 7/6/10 FirstMerit Bank 9/9/10 Morgan Stanley (2) 2/10/12 Westernbank P R 5/17/10 TOTAL CERTIFICATES OF DEPOSIT (Amortized Cost $11,740,423) COMMERCIAL PAPER(7.0%) Arkansas Electric Cooperative 4/19/10 Carnival Corp. 6/10/10 Coca-Cola Co. 6/25/10 Johnson & Johnson 7/26/10 Moodys Corp. 4/16/10 Sumitomo Corp. Of America 7/26/10 TOTAL COMMERCIAL PAPER (Amortized Cost $8,995,565) TOTAL INVESTMENT SECURITIES (3) (93.9%) (Cost $121,038,007) REPURCHASE AGREEMENT (4) (6.6%) With Morgan Stanley, 0.00%, dated 03/31/10, due 04/01/10, delivery value $8,500,000 (collateralized by $8,650,000 U.S. Treasury Notes 2.3750%, due 08/31/14, with a value of $8,690,282) TOTAL REPURCHASE AGREEMENTS (Amortized Cost $8,500,000) EXCESS OF LIABILITIES OVER CASH AND OTHER ASSETS(-0.5%) ) NET ASSETS(100.0%) $ NET ASSET VALUE OFFERING AND REDEMPTION PRICE, PER OUTSTANDING SHARE ($128,883,278 ÷ 128,914,682 shares outstanding) $ 1 The Value Line US Government Money Market Fund Schedule of Investments (unaudited) † The rate shown on discount securities represents the yield or rate at the end of the reporting period. Rate at March 31, 2010. Floating rate changes monthly. Rate at March 31, 2010. Floating rate changes quarterly. Values determined based on Level 2 inputs established by FASB ASC 820-10, Fair Value Measurements and Disclosures. The Fund’s custodian takes possession of the underlying collateral securities, the value of which exceeds the principal amount of the repurchase transaction, including accrued interest.To the extent that any repurchase transaction exceeds one business day, it is the Fund’s policy to mark-to-market the collateral on a daily basis to ensure the adequacy of the collateral.In the event of default of the obligation to repurchase, the Fund has the right to liquidate the collateral and apply the proceeds in satisfaction of the obligation.Under certain circumstances, in the event of default or bankruptcy by the other party to the agreement, realization and/or retention of the collateral or proceeds may be subject to legal proceedings. 2 In accordance with Financial Accounting Standards Board Accounting Standards Codification (FASB ASC 820-10), Fair Value Measurements and Disclosures, (formerly Statement of Financial Accounting Standards (“SFAS”) No.157), the Fund discloses the fair value of its investments in a hierarchy that prioritizes the inputs to valuation techniques used to measure the fair value. The hierarchy gives the highest priority to valuations based upon unadjusted quoted prices in active markets for identical assets or liabilities (level 1 measurement) and the lowest priority to valuations based upon unobservable inputs that are significant to the valuation (level 3 measurements). FASB ASC 820-10-35-39 to 55 provides three levels of the fair value hierarchy as follows: ● Level 1: Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date; ● Level 2: Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; ● Level 3: Inputs that are unobservable. In April 2009, the Fund adopted the authoritative guidance included in FASB ASC 820-10, Fair Value Measurements and Disclosures, on determining fair value when the volume and level of activity for the asset or liability have significantly decreased and identifying transactions that are not orderly (formerly FSP FAS 157-4). FASB ASC 820-10-35-51A to 51H indicates that if an entity determines that either the volume and/or level of activity for an asset or liability has significantly decreased (from normal conditions for that asset or liability) or price quotations or observable inputs are not associated with orderly transactions, increased analysis and management judgment will be required to estimate fair value. Valuation techniques such as an income approach might be appropriate to supplement or replace a market approach in those circumstances. It provides a list of factors to determine whether there has been a significant decrease in relation to normal market activity. Regardless, however, of the valuation technique and inputs used, the objective for the fair value measurement in those circumstances is unchanged from what it would be if markets were operatingat normal activity levels and/or transactions were orderly; that is, to determine the current exit price as promulgated by FASB ASC 820-10. The guidance also requires additional disclosures regarding inputs and valuation techniques used, change in valuation techniques and related inputs, if any, and more disaggregated information relating to debt and equity securities. Valuation techniques such as an income approach might be appropriate to supplement or replace a market approach in those circumstances. It provides a list of factors to determine whether there has been a significant decrease in relation to normal market activity. Regardless, however, of the valuation technique and inputs used, the objective for the fair value measurement in those circumstances is unchanged from what it would be if markets were operating at normal activity levels and/or transactions were orderly; that is, to determine the current exit price as promulgated by FASB ASC 820-10. The following is a summary of the inputs used as of March 31, 2010 in valuing the Fund’s investments carried at value: Investments in Securities: Level 1 Level 2 Level 3 Total Assets U.S. Government Agency Obligations $
